

117 S2960 IS: Reducing Waste in National Parks Act
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2960IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Merkley (for himself, Mr. Padilla, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo encourage reduction of disposable plastic products in units of the National Park System, and for other purposes.1.Short titleThis Act may be cited as the Reducing Waste in National Parks Act.2.Disposable plastic products reduction in units of the National Park System(a)Program for reduction of disposable plastic products in units of the NPSNot later than 180 days after the date of the enactment of this Act, the Director shall establish, for the National Park System a program for reduction of disposable plastic products and, if applicable, elimination of the sale and distribution of disposable plastic products under subsection (b). Each regional director shall implement the plan for park units in their region.(b)Elimination of sale and distribution of disposable plastic products(1)In generalEach regional director concerned shall eliminate the sale of water in disposable plastic products and the sale and distribution of other disposable plastic products to the greatest extent feasible in the relevant unit of the National Park System after consideration of the following factors, when applicable, with respect to the relevant unit:(A)The costs and benefits to the overall operations.(B)The amount of waste that would be eliminated.(C)The infrastructure costs and funding sources for bottle refill stations.(D)Any contractual implications with respect to concessioners, including considerations of new leaseholder surrender interest or possessory interest.(E)The operational costs of bottle refill stations, including utilities and regular public health testing.(F)The cost and availability of bisphenol A-free reusable containers.(G)The effect on concessioner and cooperation association sales revenue.(H)The availability of water within concession food service operations.(I)The ability to provide visitor education in the unit and online so that visitors may come prepared with their own water bottles.(J)Input from the National Park Service Office of Public Health.(K)The feasibility of posting signs so that visitors can easily find bottle refill stations.(L)Safety considerations for visitors who may resort to not carrying enough water or drinking from surface water sources with potential exposure to disease.(M)Any input from concessioners and cooperating associations within the relevant unit.(2)Units of NPS previously eliminated sale of water in disposable plastic productsWith respect to a unit of the National Park System that did not offer for sale water in disposable plastic products before the date of the enactment of this Act, the applicable superintendent of the relevant unit may continue to not offer for sale water in disposable plastic bottles.(c)Proactive visitor education strategyEach regional director concerned shall develop for the relevant unit of the National Park System a proactive visitor education strategy to address visitor expectations of water availability and explain the rationale for the program and its implementation in the relevant unit.(d)Continuity within unit of the NPSEach regional director concerned shall, to the extent possible, implement the program in a manner that is consistent throughout the relevant unit of the National Park System, including incorporation of such program into any agreement with an organization operating within the relevant unit, including a concessioner operating plan and cooperating association scope of sales.(e)Biennial evaluationEach regional director concerned shall, not less than once every 2 years—(1)conduct an evaluation of the program for the relevant unit of the National Park System, including—(A)public response to the program;(B)visitor satisfaction with the availability of water;(C)buying behavior with respect to products sold in disposable plastic products;(D)public safety including information on cases of dehydration or exposure to disease from drinking from surface water; and(E)disposable plastic bottle collection rates; and(2)submit the evaluation to the Director and the Secretary of the Interior.(f)DefinitionsFor the purposes of this Act—(1)the term Director means the Director of the National Park Service;(2)the term disposable plastic products includes—(A)disposable plastic beverage bottles;(B)carryout bags made from film plastic;(C)plastic food ware, including plastic food ware products marketed as compostable or biodegradable; and(D)expanded polystyrene products;(3)the term program means the program for recycling and reduction of disposable plastic products established under subsection (a); and(4)the term regional director concerned means, with respect to a unit of the National Park System, the regional director of the region of the National Park System in which the relevant unit is located, working in coordination with the superintendent of such unit.